Case 2:20-mj-00119 Document 1 Filed on 01/13/20 in TXSD Page 1 gt 3
- — United States Courts
Southern Distict of Texas

UNITED STATES DISTRICT COURT JAN 13 2020
SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA
NS CRIMINAL COMPLAINT

Daniel Pizano

Case Number: C-Ad= | | qm

|, the undersigned complainant state that the following is true and correct to the best of my

 

knowledge and belief. On or about January 11,2020 _ in Kenedy County, in the
(Date) ‘

Southern District of Texas, defendant, Daniel Pizano
8

did knowingly or in a reckless disregard of the fact that an alien had come to, entered, or remained in the United
States in violation of law, transport, or move or attempt to transport or move such alien within the United States by _

means of transportation or otherwise, in furtherance of such violation of law

in violation of Title wont _ aes United States Code, Section(s) | ---
| further. st [am a(n) "Border Patrol Agent: i
. Official Ti

      
   
 
 

 

 

 

following facts:

Continued on the attached sheet and made a part of this complaint: [x ]yes [No

EE

Signature of Complainant
Submitted by reliable electronic means, sworn to, signature Carlos Rodriguez
attested telephonically per Fed.R.Crim.P.4.1, and probable caus Printed Name of Complainant
found on the:

 

January 13, 2020 at a Corpus Christi, Texas

Date City and State
Jason B. Libby U.S. Magistrate Judge | L {s

Name and Title of Judicial Officer Signature phivcical Officer ZA

 

 

 
   
   

Case 2:20-mj-00119 Document 1 Filed on 01/13/20 in TXSD Page 2 of 3

AFFIDAVIT

The information contained in this report/affidavit is based upon my personal participation in the
-investigation, which included,-but is not limited to information relayed to me by other agents and officers «°°
participating in the investigation.

SYNOPSIS:

On January 11, 2020, Daniel Pizano was arrested for attempting to smuggle seven undocumented aliens
through the Javier Vega Jr. Border Patrol Checkpoint.

ENCOUNTER:

On January 11, 2020 at approximately 6:45 p.m., a Recreational Vehicle (RV) approached the Javier
Vega Jr. Border Patrol Checkpoint for an immigration inspection. The primary agent asked the driver,
later identified as Daniel Pizano, if he was a United States Citizen, to which he responded that he was.

As the primary agent was conducting his immigration inspection, a Border Patrol canine handler advised
that his service dog was alerting to the vehicle. The primary agent then instructed Pizano to park the RV
into the secondary inspection area.

In the secondary area, Border Patrol agents searched the RV.and located an aftermarket compartment ......- =...) 5-8. 0»
under the bed of the RV. After opening the compartment, agents discovered a total of seven subjects
including a seven year old child. It was determined that the seven subjects were undocumented aliens.

All adult subjects were é advised of their Miranda Rights i in their + preferred language. All of them
acknowledged that they understood their rights. Pizano and the three Mexican nationals agreed to provide
statements.

DANIEL PIZANO’S STATEMENT:

Pizano claimed to have no knowledge of the seven illegal aliens concealed inside the RV. Pizano stated
he made contact with a friend about borrowing a pickup truck. Pizano claimed his friend did not allow
him to borrow the truck, but instead had a friend who could sell him an RV for $1,000. Pizano claimed he
went to a residence in San Benito, Texas where cowboy looking men showed him the RV. Pizano
claimed the whole situation seemed weird, but that he did not think he would be attempting to smuggle
anything through the checkpoint.

Pizano then went to an insurance company to buy insurance for the RV. After buying insurance for the

vehicle, Pizano went to his home in Harlingen, where he, his wife, and his.step children cleaned out the
RV. Pizano then drove the RV to a truck stop in Combes, Texas where he purchased fuel. Pizano then

drove without stopping to the immigration checkpoint where he was arrested.

MARCO ANTONIO JIMENEZ-SILVERIO’S STATEMENT (MEXICAN NATIONAL):

Jimenez stated he entered the United States illegally on or about December 26, 2019. After entering the
United States, Jimenez stayed at a house in an unknown city in for approximately 16 days. Jimenez stayed
at this house with his cousin Isaac Silverio-Quevedo.

 

 
Case 2:20-mj-00119 Document 1 Filed on 01/13/20 in TXSD_ Page 3 of 3

On January 12, 2020 at approximately 4:00 p.m., an unknown man showed up at the house and told
Jimenez and his cousin that it was time to go. The unknown man took them to a house were the RV was
parked. The unknown man told both of them to go inside the RY.

‘Once inside the RV, J imenez saw the driver (Daniel Pizano) sitting on a chair. Pizano then instructed
Jimenez to get inside the compartment that was built under the bed of the RV. Pizano lifted the bed and

told Jimenez to hide and to not move or make any noises. Jimenez claims he was the first person to go
inside the compartment. Jimenez identified Pizano on a photo lineup.

ISAAC SILVERIO-QUEVEDO’S STATEMENT (MEXICAN NATIONAL):

Silverio claimed he entered the United States on or about December 26, 2019. After entering the United
States illegally, he was transported to a house where he stayed for approximately 16 days. Silverio stayéd
at this house with his cousin Marco Antonio Jimenez-Silverio.

On January 12, 2020 at approximately 4:00 p.m., an unknown man showed up at the house and told
Jimenez and his cousin that it was time to go. The unknown man took them to a house were the RV was
parked at. The unknown man told both of them to go inside the RV.

Once inside the RV, Silverio observed Daniel Pizano sitting on a chair. Pizano told Silverio to get inside
the compartment that was built under the bed of the trailer. Silverio claims he was the second person to go
inside the compartment. He also claimed the seven year old boy was the last one to get inside the
compartment. Silverio was able to identify Daniel Pizano on a photo lineup.

J OSE ALEXANDER PEREZ-VELAZQUEZ’ STATEMENT (MEXICAN NATIONAL):
oP states he was instructed to get inside the RV, Once in the RV, he was told to get under the bed by
an unknown man. Perez was concealed in this compartment with six other individuals. Perez was shown
a photo lineup and identified Pizano as the person who was at the location when he was instructed to get
inside, the RV. Perez claimed Pizano was standing outside the RV when he was instructed to get inside.

   

   

DISPOSITION:

The facts of this case were presented to Assistant United States Attorney Sara Popejoy who accepted
Daniel Pizano for prosecution of 8 USC 1324, Alien Smuggling. Marco Antonio Jimenez-Silverio and
Isaac Silverio-Quevedo will be held as material witnesses. Jose Alexander Perez-Velazquez will be
charged with 8 USC 1326, Illegal Re-Entry. i

 

 

 

Carlos-Kodriguez
Border Patrol Agent

Submitted by reliable electronic means, sworn to,
signaffire attested telephonically per Fed.R.Crim.P.4.1,
and pfobable cause found on J:

nited States Magistrate judg

   

  

 

 
